Exhibit 10.2

 

COMPENSATION AND BENEFITS ASSURANCE AGREEMENT

 

This COMPENSATION AND BENEFITS ASSURANCE AGREEMENT (this “Agreement”) is made,
entered into, and is effective as of this 2nd day of May, 2017 (the “Effective
Date”), by and between OLD SECOND BANCORP, INC. (hereinafter referred to as the
“Company”) and Brad Adams (hereinafter referred to as the “Executive”).

 

WHEREAS, the Company desires to employ the Executive as its Chief Financial
Officer and the Executive desires to be so employed; and

 

WHEREAS, the Company recognizes that circumstances may arise in which a Change
in Control may occur, thereby causing uncertainty of employment without regard
to the competence or past contributions of the Executive, which uncertainty may
result in the loss of valuable services of the Executive, and the parties wish
to provide reasonable security to the Executive against changes in the
employment relationship in the event of a Change in Control.

 

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements of the parties set forth in this Agreement, and of other good and
valuable consideration including, but not limited to, the Executive’s continuing
employment and the Executive’s receipt of an equity incentive award under the
Company’s 2014 Equity Incentive Plan, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

Section 1.                                          Term of Agreement

 

This Agreement will commence on the Effective Date and shall continue in effect
until the first anniversary of the Effective Date (the “Initial Term”).

 

The term of this Agreement automatically shall be extended for one additional
year at the end of the Initial Term, and then again after each successive
one-year period thereafter (each such one-year period following the Initial Term
a “Successive Period”).  However, either party may terminate this Agreement at
the end of the Initial Term, or at the end of any Successive Period thereafter,
by giving the other party written notice of intent not to renew delivered at
least ninety (90) calendar days prior to the end of such Initial Term or
Successive Period.  Except as otherwise provided, if such notice is properly
delivered by either party, this Agreement, along with all corresponding rights,
duties, and covenants, shall automatically expire at the end of the Initial Term
or Successive Period then in progress.

 

In the event that a Change in Control (as defined in Paragraph 2.4 below) of the
Company occurs during the Initial Term or any Successive Period, upon the
effective date of such Change in Control, the term of this Agreement shall
automatically and irrevocably be renewed for a period of twenty-four (24) full
calendar months from the effective date of such Change in Control (such 24-month
period being hereinafter referred to as the “Extended Period”).  This Agreement
shall thereafter automatically terminate following the Extended Period. 
Further, this Agreement shall be assigned to, and shall be assumed by, the
purchaser in such Change in Control, as further provided in Section 4 herein.

 

Section 2.                                          Severance Benefits

 

2.1.                            Right to Severance Benefits.  The Executive
shall be entitled to receive from the Company Severance Benefits as described in
Paragraph 2.3, subject to reduction as described in Section 3 herein, if during
the term of this Agreement there has been a Change in Control of the Company and
if, within the Extended Period, the Executive’s employment shall end as a result
of a Qualifying Termination

 

1

--------------------------------------------------------------------------------


 

(as defined in Paragraph 2.2 below).  The Severance Benefits described in
Paragraphs 2.3(a) and 2.3(b) herein shall be paid in cash to the Executive in a
single lump sum as soon as practicable following the Qualifying Termination, but
in no event later than thirty (30) calendar days from such date. 
Notwithstanding the foregoing, Severance Benefits which become due pursuant to
the circumstances described in Paragraph 4.1 shall be paid immediately.

 

2.2.                            Qualifying Termination.  The occurrence of any
one or more of the following events (each, a “Qualifying Termination”) shall
trigger the payment of Severance Benefits to the Executive:

 

(a)                                 The involuntary termination of the
Executive’s employment without Cause (as defined in Paragraph 2.6 below) either
within the six (6) month period preceding a Change in Control or within the
Extended Period; and

 

(b)                                 The Executive’s voluntary termination of
employment for Good Reason (as defined in Paragraph 2.5 below) within the
Extended Period.

 

A Qualifying Termination shall not include a termination of the Executive’s
employment by reason of death, disability, the Executive’s voluntary termination
without Good Reason, or the involuntary termination of the Executive’s
employment for Cause.  Notwithstanding the foregoing, either of the events
described in Paragraphs 2.2(a) or 2.2(b) must constitute a “separation from
service” as determined under Treas. Reg. Section 1.409A-1(h) in order to be a
Qualifying Termination.

 

2.3.                            Description of Severance Benefits.  In the event
that the Executive becomes entitled to receive Severance Benefits, as provided
in Paragraphs 2.1 and 2.2 above, the Company shall, within the time limits
stated in Paragraph 2.1, pay, or cause to be paid, to the Executive and provide,
or cause to be provided, the Executive with the following:

 

(a)                                 A lump-sum cash amount equal to the
Executive’s unpaid Base Salary, accrued vacation pay, unreimbursed business
expenses, and all other items earned by and owed to the Executive through and
including the date of the Qualifying Termination.  Such payment shall constitute
full satisfaction for these amounts owed to the Executive.

 

(b)                                 A lump-sum cash amount equal to two
(2) multiplied by the sum of (i) the greater of the Executive’s annual rate of
Base Salary in effect upon the date of the Qualifying Termination, or the
Executive’s annual rate of Base Salary in effect immediately prior to the
occurrence of the Change in Control; and (ii) Executive’s Bonus Amount.

 

(c)                                  Immediate 100% vesting of all stock options
and any other awards which had been provided to the Executive by the Company or
any of its subsidiaries under any incentive compensation plan.

 

(d)                                 At the exact same cost to the Executive, and
at the same coverage level as in effect as of the Executive’s date of Qualifying
Termination (subject to changes in coverage levels applicable to all employees
generally), a continuation of the Executive’s (and the Executive’s eligible
dependents’) health insurance coverage for a period of time following the
Qualifying Termination equal to the shorter of (i) twenty-four (24) months or
(ii) the maximum period allowed pursuant to any one or more of the provisions of
Treas. Reg. Section 1.409A-1(b)(9)(v) which would be exempt from the definition
of “deferred compensation” thereunder (the “benefit continuation period”);
provided, however, that such continuation of health insurance coverage shall be
provided only to the extent that it does not result in any additional tax or
other penalty being imposed on the Company by reason of the provision of such
continuation coverage causing a violation of Section 2716 of the Public Health
Service Act during a period of time Section 2716 is enforced by the Internal
Revenue Service through Code Section 4980D.  The applicable COBRA health
insurance benefit continuation period shall begin at the end of this benefit

 

--------------------------------------------------------------------------------


 

continuation period.  The providing of health insurance benefits by the Company
shall be discontinued prior to the end of the benefit continuation period in the
event that the Executive subsequently becomes covered under the health insurance
coverage of a subsequent employer which does not contain any exclusion or
limitation with respect to any preexisting condition of the Executive or the
Executive’s eligible dependents.  For purposes of enforcing this offset
provision, the Executive shall have the duty to inform the Company as to the
terms and conditions of any subsequent employment and the corresponding benefits
earned from such employment.  The Executive shall provide, or cause to provide,
to the Company in writing correct, complete, and timely information concerning
the same.

 

(e)                                  The Executive shall be entitled to receive
standard outplacement services from a nationally recognized outplacement firm of
the Executive’s selection, for a period of up to one (1) year from the
Executive’s date of Qualifying Termination.  However, such service shall be at
the Company’s expense to a maximum amount not to exceed twenty thousand dollars
($20,000).

 

2.4.                            Definition of “Change in Control.”  “Change in
Control” of the Company means, and shall be deemed to have occurred upon, the
first to occur of any of the following events:

 

(a)                                 Any Person other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
is or becomes the beneficial owner (within the meaning of Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
thirty-three percent (33%) or more of the total voting power represented by the
Company’s then outstanding voting securities; or

 

(b)                                 During any period of two (2) consecutive
years, individuals who at the beginning of such period constitute the Board of
Directors of the Company and any new Director whose election by the Board of
Directors or nomination for election by the Company’s stockholders was approved
by a vote of at least two-thirds (2/3) of the Directors then still in office who
either were Directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof; or

 

(c)                                  Consummation of:  (i) a merger or
consolidation to which the Company is a party if the stockholders before such
merger or consolidation do not, as a result of such merger or consolidation,
own, directly or indirectly, more than sixty-seven percent (67%) of the combined
voting power of the then outstanding voting securities of the entity resulting
from such merger or consolidation in substantially the same proportion as their
ownership of the combined voting power of the Company’s voting securities
outstanding immediately before such merger or consolidation; or (ii) a complete
liquidation or dissolution or an agreement for the sale or other disposition of
all or substantially all of the Company’s assets.

 

However, in no event shall a Change in Control be deemed to have occurred, with
respect to the Executive if the Executive is part of a purchasing group which
consummates the Change-in-Control transaction.  The Executive shall be deemed
“part of a purchasing group” for purposes of the preceding sentence if the
Executive is a equity Executive in the purchase company or group (except for
(i) passive ownership of less than two percent (2%) of the stock of the
purchasing company; or (ii) ownership of equity participation in the purchasing
company or group which is otherwise not significant, as determined prior to the
Change in Control by a majority of the non-employee continuing Directors).

 

2.5.                            Definition of “Good Reason.”  “Good Reason”
shall mean, without the Executive’s express written consent, the occurrence of
any one or more of the following within the Extended Period:

 

--------------------------------------------------------------------------------


 

(a)                                 A material reduction or alteration in the
nature or status of the Executive’s authorities, duties or responsibilities from
those in effect as of ninety (90) calendar days prior to the Change in Control.

 

(b)                                 The requirement that the Executive be based
at a location in excess of twenty-five (25) miles from the location of the
Executive’s principal job location or office immediately prior to the Change in
Control; except for required travel for business to an extent consistent with
the Executive’s then present business travel obligations.

 

(c)                                  A material reduction of the Executive’s
Compensation and/or other benefits or perquisites in effect on the Effective
Date, or as the same shall be increased from time to time; provided, however,
that a change to, or replacement of, an existing benefit or perquisite will not
give rise to a “Good Reason” if such change or replacement is implemented with
respect to all employees generally.

 

(d)                                 The Company, or any successor company,
commits a material breach of any provision of this Agreement including, but not
limited to the Company failing to obtain the assumption of, or the successor
company refusing to assume the obligations of this Agreement pursuant to
Paragraph 4.1 herein within the Extended Period.

 

Notwithstanding the foregoing, none of the conditions described in Paragraphs
(a) through (d) of this Paragraph 2.5 shall constitute Good Reason unless the
Executive first provides notice of the occurrence of one of the foregoing
conditions to the Company within ninety (90) days of the initial occurrence of
the condition, and the Company then fails to remedy the condition within thirty
(30) days of receiving such notice.  The Executive’s right to terminate
employment for Good Reason shall not be affected by the Executive’s incapacity
due to physical or mental illness.  The Executive’s continued employment shall
not constitute consent to, or a waiver of rights with respect to, any
circumstance constituting Good Reason herein.

 

2.6.                            Definition of “Cause.”  “Cause” shall mean the
occurrence of any one or more of the following:

 

(a)                                 A demonstrably willful and deliberate act or
failure to act by the Executive (other than as a result of incapacity due to
physical or mental illness) which is committed in bad faith, without reasonable
belief that such action or inaction is in the best interests of the Company,
which causes actual material financial injury to the Company, or any of its
subsidiaries, and which act or inaction is not remedied within fifteen (15)
business days of written notice from the Company or the subsidiary for which the
Executive works; or

 

(b)                                 The Executive’s conviction for committing an
act of fraud, embezzlement, theft, or any other act constituting a felony
involving moral turpitude which causes material harm, financial or otherwise, to
the Company or any of its subsidiaries.

 

2.7.                            Other Defined Terms.  The following terms shall
have the meanings set forth below:

 

(a)                                 “Base Salary” means, at any time, the
then-regular annual rate of pay which the Executive is receiving as salary,
excluding amounts: (i) designated by the Company as payment toward reimbursement
of expenses; of (ii) received under incentive or other bonus plans, regardless
of whether or not the amounts are deferred.

 

(b)                                 “Beneficial Owner” shall have the meaning
ascribed to such term in Rule 13d-3 of the General Rules and Regulations under
the Exchange Act.

 

--------------------------------------------------------------------------------


 

(c)                                  “Bonus Amount” means the average of the
annual cash bonuses paid to the Executive for the three (3) calendar years
immediately preceding the year in which the Qualifying Termination occurs,
including cash bonuses that are deferred pursuant to any deferral election by
Executive under a tax-qualified or non-qualified retirement or deferral plan
maintained by the Company, or any of its subsidiaries.

 

(d)                                 “Code” means the Internal Revenue Code of
1986, as amended.

 

(e)                                  “Exchange Act” means the Securities
Exchange Act of 1934, as amended from time to time, or any successor act
thereto.

 

(f)                                   “Person” shall have the meaning ascribed
to such term in Section 3(a)(9) of the Exchange Act and used in Sections
13(d) and 14(d) thereof, including a “group” as defined in
Section 13(d) thereof.

 

Section 3.                                          Excise Tax Limitation.

 

In the event that any amounts payable to the Executive under this Agreement or
otherwise would (a) constitute “parachute payments” within the meaning of Code
Section 280G, and (b) but for this Section 3, be subject to the excise tax
imposed by Code Section 4999, then such payments shall be reduced in a manner
determined by the Company (by the minimum possible amounts) that is consistent
with the requirements of Section 409A until no amount payable to the Executive
will be subject to the excise tax under Code Section 4999.

 

Section 4.                                          Successors and Assignments

 

4.1.                            Successors.  The Company will require any
successor (whether via a Change in Control, direct or indirect, by purchase,
merger, consolidation, or otherwise) of the Company to expressly assume and
agree to perform the obligations under this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.

 

Failure of the Company to obtain such assumption and agreement prior to the
effectiveness of any such succession shall, as of the date immediately preceding
the date of a Change in Control, automatically give the Executive Good Reason to
collect, immediately, full benefits hereunder as a Qualifying Termination.

 

4.2.                            Assignment by Executive.  This Agreement shall
inure to the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees, and legatees.  If an Executive should die while any amount is still
payable to the Executive hereunder, had the Executive continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the Executive’s devisee, legatee, or other
designee, or if there is no such designee, to the Executive’s estate.

 

An Executive’s rights hereunder shall not otherwise be assignable.

 

Section 5.                                          Restrictive Covenants

 

5.1.                            Confidentiality.  The Executive acknowledges
that the nature of the Executive’s employment shall require that the Company
produce and allow the Executive access to records, data, trade secrets and
information that are not available to the public regarding the Company and its
subsidiaries (“Confidential Information”).  The Executive shall hold in
confidence and, except as provided below, not directly or indirectly disclose
any Confidential Information to third parties unless: (i) disclosure becomes
reasonably necessary in connection with the Executive’s performance of the

 

--------------------------------------------------------------------------------


 

Executive’s duties of employment with the Company or its subsidiaries; (ii) the
Confidential Information lawfully becomes available to the public from other
sources; (iii) the Executive is authorized in writing by the Company to disclose
the Confidential Information; or (iv) the Executive is required to make
disclosure of the Confidential Information by law or pursuant to the authority
of any administrative agency or judicial body.

 

The Executive acknowledges and agrees that, notwithstanding any provisions in
this Agreement or any Company policy applicable to the unauthorized use or
disclosure of trade secrets, the Executive is hereby notified that, pursuant to
the Defend Trade Secrets Act of 2016 (Pub. Law 114-153), the Executive shall not
be held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret that is made (i) in confidence to a
Federal, State, municipal or local government official, either directly or
indirectly, or to an attorney; and (ii) solely for the purpose of reporting or
investigating a suspected violation of law.  The Executive also may not be held
so liable for such disclosures made in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal.  In addition,
individuals who file a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual files any document containing the trade secret under seal and does
not disclose the trade secret, except pursuant to court order.  Nothing in this
Agreement is intended to conflict with 18 U.S.C. § 1833(b) or create liability
for disclosures of trade secrets that are expressly allowed by 18 U.S.C.
§ 1833(b).  Nothing in this Agreement shall be construed to authorize, or limit
liability for, an act that is otherwise prohibited by law, such as the unlawful
access of material by unauthorized means.

 

All Confidential Information and other records, files, documents, and other
materials or copies thereof relating to the business of the Company or any of
its subsidiaries that the Executive prepares or uses shall be the sole property
of the Company.  The Executive’s access to and use of the Company’s computer
systems, networks and equipment, and all of the Company information contained
therein, shall be restricted to legitimate business purposes on behalf of the
Company; any other access to or use of such systems, network and equipment is
without authorization and is prohibited.  The restrictions contained in this
Paragraph 5.1 shall extend to any personal computers or other electronic devices
of the Executive that are used for business purposes relating to the Company. 
The Executive shall not transfer any Company information to any personal
computer or other electronic device that is not otherwise used for any business
purpose relating to the Company.  The Executive shall promptly return all
originals and copies of Confidential Information and other records, files,
documents and other materials to the Company if the Executive’s employment with
the Company is terminated for any reason.

 

The Executive acknowledges and agrees that nothing contained in this Agreement
limits the Executive’s ability to file, pursuant to any applicable whistleblower
statute or program (each, a “Whistleblower Program”), a charge or complaint with
any federal, state, municipal or local governmental agency or commission
(“Government Agencies”).  The Executive further understands that this Agreement
does not limit the Executive’s ability to communicate or cooperate with any
Government Agencies or otherwise participate in any investigation or proceeding
that may be conducted by any Government Agency, including providing information,
without notice to the Company.  This Agreement also does not limit the
Executive’s right to receive financial incentive pursuant to a Whistleblower
Program for information provided to any Government Agencies.

 

5.2.                            Non-Solicitation.  As an essential ingredient
and in consideration of the Executive’s employment by the Company and the
Executive’s opportunity to participate in the Company’s 2014 Equity Incentive
Plan or another equity incentive plan maintained by the Company, the Executive
shall not, during the Executive’s employment with the Company or any of its
subsidiaries and for a period of one (1) year after termination of the
Executive’s employment with the Company (and its subsidiaries) for any reason
(the “Restrictive Period”) and regardless of when such termination of employment
occurs, do any of the following (the “Restrictive Covenant”): directly or
indirectly, for the Executive or any bank,

 

--------------------------------------------------------------------------------


 

savings and loan association, credit union or similar financial institution (a
“Financial Institution”): (i) induce or attempt to induce any officer of the
Company or any of its subsidiaries, or any employee who previously reported to
the Executive, to leave the employ of the Company or any of its subsidiaries;
(ii) in any way interfere with the relationship between the Company or any of
its subsidiaries and any such officer or employee; (iii) employ, or otherwise
engage as an employee, independent contractor or otherwise, any such officer or
employee; or (iv) induce or attempt to induce any customer, supplier, licensee
or business relation of the Company or any of its subsidiaries to cease doing
business with the Company or any of its subsidiaries or in any way interfere
with the relationship between the Company or any of its subsidiaries and any of
their respective customers, suppliers, licensees or business relations where the
Executive had personal contact with, or has accessed Confidential Information in
the preceding twelve (12) months with respect to, such customers, suppliers,
licensees or business relations.  Notwithstanding the foregoing, any party
identified on Schedule A hereto shall be excluded from the scope of the
Restrictive Covenant.

 

5.3.                            Acknowledgment of Covenants.  The parties hereto
acknowledge that the Executive’s services are of a special, extraordinary, and
intellectual character which gives him unique value, and that the business of
the Company and its subsidiaries is highly competitive, and that violation of
any of the covenants provided in this Section 5 would cause immediate,
immeasurable, and irreparable harm, loss and damage to the Company not
adequately compensable by a monetary award.  The Executive acknowledges that the
time and scope of activity restrained by the provisions of this Section 5 are
reasonable and do not impose a greater restraint than is necessary to protect
the goodwill of the Company’s business.  The Executive further acknowledges that
he and the Company have negotiated and bargained for the terms of this Agreement
and that the Executive has received adequate consideration for entering into the
Agreement, including without limitation, the Executive’s employment by the
Company and the Executive’s opportunity to participate in 2014 Equity Incentive
Plan and any other equity incentive plan or other similar plan maintained by the
Company.  In the event of any such breach or threatened breach by the Executive
of any one or more of such covenants, the Company shall be entitled to such
equitable and injunctive relief as may be available to restrain the Executive
from violating the provisions hereof.  Nothing herein shall be construed as
prohibiting the Company from pursuing any other remedies available at law or in
equity for such breach or threatened breach, including the recovery of damages
and the immediate termination of the employment of the Executive hereunder.

 

Section 6.                                          Miscellaneous

 

6.1.                            Administration.

 

(a)                                 Administration.  This Agreement shall be
administered by the Board of Directors of the Company, or by a Committee of the
Board consisting of Board members designated by the Board (the “Compensation
Committee”).  The Compensation Committee (with the approval of the Board, if the
Board is not the Compensation Committee) is authorized to interpret this
Agreement, to prescribe and rescind rules and regulations, and to make all other
determinations necessary or advisable for the administration of this Agreement. 
In fulfilling its administrative duties hereunder, the Compensation Committee
may rely on outside counsel, independent accountants, or other consultants to
render advice or assistance.

 

(b)                                 Claims Procedure.  If the Executive believes
that he is being denied a benefit to which he is entitled under the Agreement,
he may file a written request for such benefit with the Company, setting forth
his claim.  Upon receipt of the claim, the Company shall advise the Executive
that a reply will be forthcoming within 15 days and shall, in fact, deliver such
reply with such period.  The Company may, however, extend the reply period for
an additional fifteen (15) days for reasonable cause.  If the claim is denied in
whole or in part, the Company shall adopt a written opinion, using language
calculated to be understood by the Executive, setting forth:

 

--------------------------------------------------------------------------------


 

(i)                                     The specific reason or reasons for such
denied;

 

(ii)                                  The specific reference to pertinent
provisions of this Agreement on which such denial is based;

 

(iii)                               A description of any additional material or
information necessary for the Executive to perfect his claim and an explanation
why such material or such information is necessary;

 

(iv)                              Appropriate information as to the steps to be
taken if the Executive wishes to submit the claim for review; and

 

(v)                                 The time limits for requesting the review
under (c) below.

 

(c)                                  Request for Claim Decision Review.  Within
thirty (30) days after receipt by the Executive of the written opinion described
above, the Executive may request in writing that the President of the Company
review the description of the Company.  Such request must be addressed to the
President of the Company, at its then principal place of business.  The
Executive of his duly authorized representative may, but need not, review the
pertinent documents and submit issues and comments in writing for consideration
by the Company.  If the Executive does not request a review of the Company’s
determination by the President of the Company within such 30-day period, he
shall be barred and estopped from challenging the Company’s determination. 
Within thirty (30) days after the President’s receipt of a request for review,
he will review the Company’s determination.  After considering all materials
presented by the Executive, the President will render a written opinion, written
in a manner calculated to be understood by the Executive, setting forth specific
reasons for the decision and containing specific references to the pertinent
provisions of this Agreement on which the decision is based.

 

6.2.                            Notices.  Any notice required to be delivered to
the Company, the Compensation Committee or the President of the Company by the
Executive hereunder shall be properly delivered to the Company when personally
delivered to (including by a reputable overnight courier), or actually received
through the U.S. mail, postage prepaid, by:

 

Old Second Bancorp, Inc.

37 South River Street

Aurora, IL 60506

 

Any notice required to be delivered to the Executive by the Company, the
Compensation Committee or the President of the Company hereunder shall be
properly delivered to the Executive when personally delivered to (including by a
reputable overnight courier), or actually received through the U.S. mail,
postage prepaid, by the Executive at his last known address as reflected on the
books and records of the Company.

 

Section 7.                                          Contractual Rights and Legal
Remedies

 

7.1.                            Contractual Rights to Benefits.   This Agreement
establishes in the Executive a right to the benefits to which the Executive is
entitled hereunder.  However, except as expressly stated herein, nothing herein
contained shall require or be deemed to require, or prohibit or be deemed to
prohibit, the Company to segregate, earmark, or otherwise set aside any funds or
other assets, in trust or otherwise, to provide for any payments to be made or
required hereunder.

 

7.2.                            Legal Fees and Expenses.  The Company shall pay
all legal fees, costs of litigation, prejudgment interest, and other expenses
which are incurred in good faith by the Executive as a result of the Company’s
refusal to provide the Severance Benefits to which the Executive becomes
entitled under

 

--------------------------------------------------------------------------------


 

this Agreement; provided that any such reimbursement to Executive must be made
in compliance with any applicable provisions of Section 409A of the Code and
Treas. Reg. Section 1.409A-3(i)(1)(iv).

 

7.3.                            Arbitration.  The Executive shall have the sole
right and option to elect (in lieu of litigation) to have any dispute or
controversy arising under or in connection with this Agreement settled by
arbitration, conducted before a panel of three (3) arbitrators sitting in a
location selected by the Executive within fifty (50) miles from the location of
his or her job with the Company, in accordance with the rules of the American
Arbitration Association then in effect.  The Executive’s election to arbitrate,
as herein provided, and the decision of the arbitrators in that proceeding,
shall be binding on the Company and Executive.

 

Judgment may be entered on the award of the arbitrator in any court having
jurisdiction.  All expenses of such arbitration, including the fees and expenses
of the counsel for the Executive, shall be borne by the Company.

 

7.4.                            Unfunded Agreement.  This Agreement is intended
to be an unfunded general asset promise for a select, highly compensated member
of the Company’s management and, therefore, is intended to be exempt from the
substantive provisions of the Employee Retirement Income Security Act of 1974 as
amended.

 

7.5.                            Exclusivity of Benefits.  Unless specifically
provided herein, neither the provisions of this Agreement nor the benefits
provided hereunder shall reduce any amounts otherwise payable, or in any way
diminish the Executive’s rights as an employee of the Company, whether existing
now or hereafter, under any compensation and/or benefit plans (qualified or
nonqualified), programs, policies, or practices provided by the Company, for
which the Executive may qualify.

 

Vested benefits or other amounts which the Executive is otherwise entitled to
receive under any plan, policy, practice, or program of the Company, at or
subsequent to the Executive’s date of Qualifying Termination, shall be payable
in accordance with such plan, policy, practice, or program except as expressly
modified by this Agreement.

 

7.6.                            Includable Compensation.  Severance Benefits
provided hereunder shall not be considered “includable compensation” for
purposes of determining the Executive’s benefits under any other plan or program
of the Company.

 

7.7.                            Deferred Compensation.  If any amount or benefit
provided hereunder would be considered “deferred compensation” as defined under
Code Section 409A and the regulations and guidance issued thereunder (“Deferred
Compensation”), the Company reserves the absolute right (including the right to
delegate such right) to unilaterally amend this Agreement, without the consent
of the Executive, to avoid the application of, or to maintain compliance with,
Code Section 409A.  Any amendment by the Company to this Agreement pursuant to
this Paragraph 7.7 shall maintain, to the extent practicable, the original
intent of the applicable provision without violating Code Section 409A.  Any
discretionary authority retained by the Company pursuant to the terms of this
Agreement shall not be applicable to any amount or benefit which is determined
to constitute Deferred Compensation, if such discretionary authority would
contravene Code Section 409A.  In addition, notwithstanding anything contained
herein to the contrary, if at the time of a termination of employment Executive
is a “specified employee” as defined in Code Section 409A, and the regulations
and guidance thereunder in effect at the time of such termination, and then only
as and to the extent required by such provisions, the date of payment of any
payments otherwise provided hereunder shall be delayed for a period of up to six
(6) months following the date of termination.

 

7.8.                            Employment Status.  Nothing herein contained
shall be deemed to create an employment agreement between the Company and the
Executive providing for the employment of the

 

--------------------------------------------------------------------------------


 

Executive by either the Company or any of its subsidiaries for any fixed period
of time.  The Executive’s employment is terminable at will by the Company, or
one of its subsidiaries, or the Executive and each shall have the right to
terminate the Executive’s employment at any time, with or without Cause, subject
to the Company’s obligation to provide Severance Benefits as required hereunder.

 

In no event shall the Executive be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to the Executive
under any of the provisions of this Agreement, nor shall the amount of any
payment hereunder be reduced by any compensation earned by the Executive as a
result of employment by another employer, other than as provided in Paragraph
2.3(d) herein.

 

7.9.                            Entire Agreement.  This Agreement represents the
entire agreement between the parties with respect to the subject matter hereof,
and supersedes all prior discussion, negotiations, and agreements concerning the
subject matter hereof, including, but not limited to, any prior severance
agreement made between the Executive and the Company.

 

7.10.                     Tax Withholding.  The Company shall withhold from any
amounts payable under this Agreement all federal, state, city, or other taxes as
legally required to be withheld.

 

7.11.                     Waiver of Rights.  Except as otherwise provided
herein, the Executive’s acceptance of Severance Benefits, the Gross-Up Payment
(if applicable), and any other payments required hereunder shall be deemed to be
a waiver of all rights and claims of the Executive against the company
pertaining to any matters arising under this Agreement.

 

7.12.                     Severability.  In the event any provision of the
Agreement shall be held illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining parts of the Agreement, and the
Agreement shall be construed and enforced as if the illegal or invalid provision
had not been included.

 

7.13.                     Applicable Law.  To the extent not preempted by the
laws of the United States, the laws of the State of Illinois shall be the
controlling law in all matters relating to the Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the Effective Date.

 

OLD SECOND BANCORP, INC.

 

BRAD ADAMS

 

 

 

By:

/s/ James L. Eccher

 

/s/ Brad Adams

 

 

 

 

 

Its:

Chief Executive Officer

 

Date:

 

 

 

 

Date: April 21, 2017

 

 

 

--------------------------------------------------------------------------------